IN THE SUPREME COURT OF THE STATE OF NEVADA


                RUSSELL TODD LEFF,                                      No. 69504
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                                  FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK,                               FEB 1 2 2016
                Respondent,                                             C
                                                                                     IE K. LINDEMAN
                                                                                                      RI
                and                                                    BY 2 114
                                                                             Fit
                                                                                 .
                                                                                        A
                BANK OF NEW YORK MELLON,
                Real Party in Interest.

                                   ORDER DENYING WRIT PETITION
                            This original pro se writ petition seeks to prevent the issuance
                of a Foreclosure Mediation Program (FMP) certificate.
                            Having considered the petition, we are not persuaded that our
                extraordinary and discretionary intervention is warranted. Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v.
                Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,
                853 (1991). In particular, and although petitioner has not provided this
                court with the documentation necessary to understand the matters set
                forth in his writ petition, see NRAP 21(a)(4), we note that a district court's
                denial of an FMP certificate does not result in a deed of trust beneficiary
                being permanently banned from seeking to foreclose, see Holt v. Reg'l Tr.
                Servs. Corp., 127 Nev. 886, 890, 266 P.3d 602, 605 (2011). Accordingly, we
                            ORDER the petition DENIED.




                                         Parraguirre


                            Ped°
SUPREME COURT
      OF        Douglas,                                    Cherry
    NEVADA


(0) 1947A
                 cc: Russell Todd Leff
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e